UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4257


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CORDERRO CEPHAS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00130-D-1)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wes J. Camden, WILLIAMS MULLEN, Raleigh, North Carolina, for Appellant. Robert
J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corderro Cephas pleaded guilty to one count of distributing heroin, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C) (2018)—an offense he committed while on supervised

release for a 2013 conviction for conspiring to possess and distribute heroin, in violation

of 21 U.S.C. § 846 (2018). The district court determined that Cephas’s Sentencing

Guidelines range for his new offense was 15 to 21 months in prison, but sentenced him to

a term of 30 months. On appeal, Cephas contends that the district court failed to adequately

explain its sentence, and that the sentence is substantively unreasonable. We affirm.

       When reviewing a sentence, we first determine whether the district court committed

procedural error, such as improperly calculating the Guidelines range, selecting

a sentence based on clearly erroneous facts, or failing to adequately explain its sentence.

See United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017).            If we find no

procedural error, we consider the substantive reasonableness of the sentence—whether

inside or outside the Guidelines range—under a deferential abuse-of-discretion standard,

taking into account the totality of the circumstances. Gall v. United States, 552 U.S. 38,

51 (2007).

       Cephas urged the district court to impose a sentence within the Guidelines range,

arguing that his problems with substance abuse drove his criminal conduct and that he was

not a large-scale heroin trafficker; he also cited his difficult upbringing, family support,

and employment. But the district court rejected his contentions and explained its sentence

in terms of the 18 U.S.C. § 3553(a) (2018) sentencing factors. Based on those factors, the

district court reasoned that a within-Guidelines sentence would be insufficient to address

                                             2
the seriousness of the offense and provide deterrence and just punishment. The record

reflects that the district court adequately explained its sentence.           See 18 U.S.C.

§ 3553(a)(1), (2). Moreover, based on the factors identified by the district court, the variant

sentence is not substantively unreasonable. See United States v. Rivera-Santana, 668 F.3d
95, 106 (4th Cir. 2012).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3